Citation Nr: 9912391	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral ankle 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.  By 
rating action dated in October 1992, the Department of 
Veterans Affairs (VA) Regional Office, St. Paul, Minnesota, 
denied entitlement to service connection for bilateral knee 
and ankle disabilities and for hearing loss.  The appellant 
appealed from that decision.  The case was initially before 
the Board of Veterans' Appeals (Board) in April 1996 when 
service connection for hearing loss was denied.  The case was 
remanded to the regional office for further action in 
connection with the claims for service connection for 
bilateral knee and ankle disabilities.  By rating action 
dated in January 1998, the regional office granted service 
connection for disabilities of the right and left knees, each 
rated 10 percent disabling.  The denial of service connection 
for bilateral ankle disabilities was confirmed and continued.  
It was held that those claims were not well grounded.  The 
case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  During service, the veteran was treated on several 
occasions for sprains involving the both ankles.  

2.  An ankle disability has not been currently medically 
demonstrated. 

3.  The inservice problems involving the veteran's ankles 
were acute and transitory in nature and resolved with 
treatment.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for chronic bilateral ankle disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
any claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own, or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the veteran's service medical records reflect 
that he was seen on several occasions in 1987 and 1988 for 
sprains of both ankles after twisting the ankles.  When he 
was examined for separation from service in April 1992, he 
reported pain involving both ankles.  However, clinical 
evaluation of the lower extremities was reported to be 
normal.  

When the veteran was examined by the VA in October 1992, he 
reported problems involving his knees and ankles.  
Examination of the ankles was reported to be normal except 
there was some loss of planter flexion and dorsiflexion was 
reported to be 0 degrees in both ankles.  

The veteran was afforded a VA orthopedic examination in May 
1996.  He reported that his left ankle and foot were not as 
flexible as the right.  It was noted that he had sprained his 
ankles during military service.  On physical examination, he 
walked normally.  He was able to walk on his toes and heels 
easily and squatted to the floor.  Examination of each ankle 
showed essentially normal range of motion.  There was no 
crepitus on movement of either ankle.  The examiner indicated 
that the recurrent ankle sprains had apparently remitted.  
X-ray studies of the ankles were normal. 

As noted above, the veteran's service medical records reflect 
that he was observed and treated on several occasions for 
sprains of his ankles.  He reported pain involving his ankles 
when he was examined for separation from service in April 
1992; however, clinical evaluation of the lower extremities 
was reported to be normal.  Further, an ankle disability was 
not demonstrated on the most recent VA examination conducted 
in May 1996.  There is no medical evidence establishing that 
the veteran currently has a chronic ankle disability.  It 
appears that the inservice ankle conditions represented acute 
and transitory disorders that resolved with treatment, 
leaving no residual disability.  Residual disability is 
necessary before service connection may be established.  
Accordingly, under the circumstances, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of well-grounded claims imposed by 38 U.S.C.A. 
§ 5107.  Service connection for the claimed bilateral ankle 
disabilities is, therefore, not in order.  The Board views 
its discussion in this case as sufficient to inform the 
veteran of the elements necessary to complete his 
applications for claims for service connection for a chronic 
bilateral ankle disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


ORDER

Entitlement to service connection for a bilateral ankle 
disability is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Error! Not a valid link.

